Per Curiam:

This is another sequel to the case of Continental & C. T. & S. Bank v. Garden City Co., 123 Kan. 659, 256 Pac. 983, which was a lawsuit over the disputed ownership of an electrical power line. The plaintiff gave an injunction bond to restrain the defendant from meddling with the line while the case was pending in the district court. The decision of that court was favorable to the defendant, and its judgment was affirmed on appeal. While the injunction bond given in the district court was in force which prevented the defendant from taking up the line valuable portions of it were carried away by thieves, and in the present action the Garden City Company recovered judgment against the surety company on that bond.
■ From that judgment the surety company took this appeal — and filed its brief a month before the decision of this court was announced in Garden City Co. v. Detroit Fidelity & Surety Co., 128 Kan. 492, 278 Pac. 755. The appellant’s brief in the present case has been carefully read, but it suggests nothing necessary for discussion. The facts are similar and the questions of law are identical with those in the case last cited above, and the judgment of the trial court is affirmed on its authority.
Hutchison, J., not sitting.
Jochems, J., not participating.